Order entered December 3, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00651-CV

                  IN THE INTEREST OF R.M. AND R.M., CHILDREN

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-52721-07
                                         ORDER
              Before Chief Justice Wright and Justices Lang-Miers and Stoddart


       We DENY appellant’s November 17, 2015 motion to suspend enforcement of the

judgment as premature and without prejudice to refiling if necessary after any rule 24.2(a)(4)

hearing in the trial court. See TEX. R. APP. P. 24.2(a)(4); McGee v. Ponthieu, 634 S.W.2d 780,

781-82 (Tex. App.—Amarillo 1982, no writ.).




                                                    /s/   CRAIG STODDART
                                                          JUSTICE